Citation Nr: 0708640	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-08 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for gynecomastia of the 
right breast.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right chest scar, currently evaluated as 10 
percent disabling. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO determined that new and 
material evidence had not been received to reopen a claim for 
service connection for gynecomastia of the right breast.  By 
that same rating action, the RO denied service connection for 
a nervous disorder and entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for scar of the right chest.  
The veteran filed a timely substantive appeal of the November 
2002 rating action to the Board. 

This appeal also stems from a March 2004 rating action, 
wherein the RO granted compensation for right chest scar 
pursuant to the provisions of 38 U.S.C.A. § 1151, and 
assigned an initial 10 percent evaluation, effective February 
6, 2002.  The veteran disagreed with the initial 10 percent 
evaluation.

In statements to the RO, dated in April 2001, the veteran 
raised the issues of entitlement to service connection for 
presbyopia and "astigma."  He also requested that his claim 
for service connection for gastrointestinal disability be 
reopened.  In a June 2004 letter to the RO, the veteran 
requested service connection for hypertension.  Finally, in a 
February 2007 written argument, the veteran's representative 
raised the issue of entitlement to service connection for 
hyperthyroidism secondary to diabetes mellitus (see, written 
argument, prepared by the veteran's representative, dated in 
February 2007).  As none of these issues have been developed 
for appellate consideration, they are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, and whether new and material 
evidence has been submitted to reopen the claim for service 
connection for gynecomastia are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The right chest scar for which compensation is payable, is 
painful, but does not an area of 12 square inches or more, or 
adversely affect functioning of the right chest. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a scar of the right chest have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.21, 4.118, 
Diagnostic Code 7804 (2002 & 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

With regards to the claim of entitlement to an initial 
evaluation in excess of 10 percent for right chest scar once 
entitlement to compensation is granted, the claim is 
substantiated, and further VCAA notice as to the rating or 
effective date elements is not required.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in this 
notice were nonprejudicial because the notice was not 
required.

Regarding VA's duty to assist the veteran with his claim all 
pertinent and identified records have been obtained.  He has 
also been afforded necessary examinations.  
Accordingly, there is no further assistance that would be 
reasonably likely to substantiate the initial evaluation 
claim on appeal.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scar Criteria 

While this claim was pending, the criteria for evaluating 
skin disabilities (scars) were amended, effective August 30, 
2002.  See Schedule for Rating Disabilities; the Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2006)).

The criteria in effect prior to August 30, 2002, provide that 
a maximum 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002), 
respectively.  

Scars were also rated based on the limitation of function of 
the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
maximum 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  Id.

Under the criteria which became effective August 30, 2002, a 
maximum 10 percent evaluation is authorized for superficial 
scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006). 

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Id.

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

The rating criteria which became effective August 30, 2002, 
also provide that scars, other than of the head, face or 
neck, that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm.), a 20 percent evaluation if the area or 
areas exceed 12 square inches (77 sq. cm.) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm.) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2006).

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  Id. 

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm.) or more. 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."

If applying the new provision would produce such "retroactive 
effects," VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited 
"retroactive effects" if it is less favorable to a claimant 
than the old law or regulation; while a liberalizing law or 
regulation does not have "retroactive effects."  VAOPGCPREC 
7-2003; 69 Fed. Reg. 25179 (2004).

Analysis

The veteran contends that his scar is deep and covers an area 
in excess of 12 square inches; it thus warrants a 20 percent 
evaluation under the new version of Diagnostic Code 7801.  
The VA examination in February 2004, however, showed that the 
veteran's scar measured 5 inches by 3/8 inches wide.  Even if 
deemed deep, the scar did not approximate the size for a 20 
percent evaluation.  38 C.F.R. §§ 4.7, 4.21.

The evidence also indicates that the scar is not deep.  The 
February 2004 VA examiner found that the scar was not 
depressed or adherent.  For these reasons, the evidence is 
against a finding that the scar has met the criteria for a 
higher evaluation at any time since the effective date of 
compensation.

The current 10 percent evaluation assigned to the service-
connected right chest scar has been provided under the 
provisions of Diagnostic Code 7804.  Ten percent is the 
maximum rating under the old and new versions of that code, 
as well as under the new and old versions of Diagnostic Code 
7802 and 7803.

In addition, during the most recent VA examination, the right 
chest scar was not shown to have caused any limitation of 
function, and the scar has never been reported to cause such 
limitation.  In fact, the veteran did not report any symptoms 
as a result of the scar with movement of the right arm.  
There was no induration or inflexibility of the skin in the 
area of the scar (see, February 2004 VA examination report).  
Thus, the criteria for an initial evaluation in excess of 10 
percent for right chest scar have not met under the old 
version of Diagnostic Code 7805.

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805-
scars may be rated on the limitation of the affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2006).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award an increased rating under Diagnostic Code 7805 
under the amended regulations.

In light of the foregoing, the Board finds that the criteria 
for a rating in excess of 10 percent for the service-
connected right chest scar have not met or approximated under 
either the old, or the revised criteria for rating scars 
prior to, or effective from, August 30, 2002.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7, 4.21.

V.  Extraschedular considerations

As to 38 C.F.R. § 3.321(b)(1)(2006), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate the 
impairment from the service-connected right chest scar.  
There is no contention or indication that the service-
connected right chest scar is productive of marked 
interference with employment or that it necessitates frequent 
hospitalization, or that manifestations associated with this 
disability are otherwise unusual or exceptional.  

In this regard the veteran has had no periods of 
hospitalization since the effective date of compensation and 
interference with employment has not been reported.  Thus, 
the Board will not consider referral for consideration of an 
extraschedular rating.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for the right chest scar, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

An initial evaluation in excess of 10 percent for right chest 
scar is denied. 



							(CONTINUED ON NEXT PAGE)
REMAND

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With regard to the application to reopen the claim for 
service connection for gynecomastia of the right breast, the 
veteran has not received the notice required by Kent 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has a current diagnosis of depression and has 
reported symptoms of depression dating back to service.  An 
examination is needed to clarify whether a current 
psychiatric disability is related to service.

VA outpatient treatment records show that the veteran has 
also received diagnoses of PTSD, apparently based on his 
report of excessive physical and verbal abuse, belittlement, 
and intimidation, during boot camp at Marine Corps Recruit 
Depot (MCRD), Parris Island, South Carolina.

This aspect of the veteran's claim for service connection for 
a psychiatric disability has not yet been developed.  See 
38 C.F.R. § 3.304(f)(3) (providing that a PTSD claim based on 
personal assault will not be denied without first advising 
the veteran that credible evidence of the stressor could come 
from sources other than service department records); M21-1, 
Part III, 5.14(c).

The veteran's service personnel records are potentially 
relevant to his claim for an acquired psychiatric disorder, 
to include PTSD, and should be obtained.  See generally, 
Patton v. West, 12 Vet. App. 272 (1999).

Finally, before the RO certified the veteran's appeal and 
forwarded his records to the Board in March 2005, the veteran 
sent additional VA medical evidence to the RO that is 
relevant to his claim for service connection for an acquired 
psychiatric disability, to include PTSD.  The RO has not 
considered that evidence in conjunction with the veteran's 
appeal and furnished him a supplemental statement of the 
case, as is required.  38 C.F.R. § 19.31(b) (2006).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the issue of whether 
new and material evidence has been 
submitted to reopen the claim for 
service connection for gynecomastia, 
provide the veteran with the notice 
required by Kent, including notice of 
the basis for the prior denials.

2.  Provide the veteran with notice in 
accordance with 38 C.F.R. § 3.304(f)(3) 
that evidence from sources other than 
the veterans service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of claimed stressors.

3.  Secure the veteran's service 
personnel records.

4.  Afford the veteran a VA psychiatric 
examination to determine whether any 
current psychiatric disability is related 
to service. The claims folders and a copy 
of this remand must be provided to the 
examiner prior to the examination.  

If a diagnosis of PTSD is confirmed, the 
examiner should specify the stressors 
supporting that diagnosis, and opinion as 
to whether there is evidence of behavior 
changes supporting the stressor(s).  For 
any other diagnosed psychiatric 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the disability began in 
service (or in the case of a psychosis 
within one year of service), or is 
otherwise the result of a disease or 
injury in service.

5.  Readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


